Citation Nr: 0917737	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  07-13 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable rating for status post, 
right inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1996 to 
January 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee which granted service connection for 
status post, right inguinal hernia repair with a 
noncompensible rating effective April 29, 2005 and denied 
service connection for a neck condition.

The Board notes that the Veteran also timely appealed the 
denial of service connection for a neck condition.  However, 
a May 2008 rating decision granted service connection for 
that disability.  Thus, that issue is resolved and is no 
longer before the Board.

The Veteran provided testimony at a Travel Board hearing 
conducted by the undersigned Veterans Law Judge in March 
2009; a transcript is of record.


FINDINGS OF FACT

The Veteran's status post, right inguinal hernia repair is 
manifested by a tugging or pulling feeling, and pain with 
running, twisting, or lifting objects.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for status post, 
right inguinal hernia repair have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.114, 4.118 (Diagnostic Codes 7338, 
7804) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain. Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: (1) veteran 
status, (2) existence of a disability, (3) a connection 
between the veteran's service and the disability, (4) degree 
of disability, (5) and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders at 881.

The RO provided notice to the Veteran in a May 2005 letter, 
issued prior to the decision on appeal, regarding what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by the Veteran, and the types of 
evidence that will be obtained by VA.  An April 2006 letter 
provided the Veteran with notice of the information and 
evidence needed to establish a disability rating and an 
effective date for his claimed disability.  Additionally, in 
June 2008, the RO informed the Veteran of the necessity of 
providing medical or lay evidence demonstrating the level of 
disability, and the effect that the symptoms has on his 
employment and daily life.  The notice also provided examples 
of pertinent medical and lay evidence that the Veteran may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation.  This 
claim was last adjudicated in July 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records and VA examination reports. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process, providing evidence and 
statements in support of his claim.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the veteran.  See Sanders at 881.  Therefore, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess 
at 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1 (2008).  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where a veteran has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Veteran's status post, right inguinal hernia repair 
currently is rated and assigned a noncompensable evaluation 
under 38 C.F.R. § 4.114, Diagnostic Code 7338.  This code 
provides that a noncompensable rating is warranted for an 
inguinal hernia that is small, reducible, or without true 
hernia protrusion.  A 10 percent disability rating is 
assigned for postoperative recurrent hernia that is readily 
reducible and well supported by a truss or belt.  A 30 
percent rating is warranted for a small, postoperative 
recurrent, or unoperated irremediable hernia that is not well 
supported by truss, or not readily reducible.  A 60 percent 
rating is assigned for a large, postoperative, recurrent 
hernia that is not well supported under ordinary conditions 
and not readily reducible, when considered inoperable.  See 
38 C.F.R. § 4.114, Diagnostic Code 7338 (2008).

A VA examination from February 2007 noted that the Veteran's 
disability manifested by limited activity (in terms of 
lifting) under doctor's orders, a "tug" in his groin with 
lifting, and occasional soreness.  The examiner noted that 
the Veteran had a tension-free repair of his hernia using 
mesh in 1997.  On physical examination the examiner noted a 
well-healed surgical incision and that there was currently no 
hernia present.  The examiner diagnosed the Veteran with a 
right inguinal hernia repair.  Additionally, the examiner 
found that the Veteran's status post, right inguinal hernia 
repair had significant effects on his occupation.

A May 2008 VA examination noted that the Veteran's disability 
manifested by pain with lifting or twisting.  On physical 
examination the examiner noted that the Veteran had numbness 
around the incision.  The examiner noted that there was 
currently no hernia preset.  The examiner diagnosed the 
Veteran with right inguinal hernia, unresolved status post 
repair.  This examiner also noted that the Veteran's status 
post, right inguinal hernia repair had significant effects on 
his occupation.

In March 2009, the Veteran provided testimony that he 
underwent a hernia repair in 1997, and continued in the 
service for an additional five years.  He testified that his 
hernia is painful when he lifts objects, including his 
children, and that he can feel the hernia pulling.  The 
Veteran also stated that running around with his children 
would cause him pain at the site of the hernia.  In his 
testimony, the Veteran explained that when he first left the 
service there was a time when he felt as though he again had 
a rip in his abdominal wall, similar to the feeling he had in 
service prior to his hernia repair.  However, the Veteran did 
not have insurance at the time and did not seek treatment.  
The Veteran's service representative made an argument that 
the mesh used in the Veteran's hernia operation could be 
considered a truss for rating purposes.

In both examinations there was no indication of a recurrent 
or readily reducible hernia.  Though the Veteran's service 
representative made an argument that the Veteran's internal, 
surgical mesh could be considered a truss, there was no 
medical evidence that the Veteran was using a truss or belt.  
Accordingly, a compensable disability rating is not warranted 
under Diagnostic Code 7338. 

The Board has considered whether the Veteran is entitled to 
an initial compensable disability rating under any other 
applicable diagnostic codes.  The Board notes that 38 C.F.R. 
§ 4.118, Diagnostic Code 7804, which pertains to scars, most 
closely describes the symptomatology associated with the 
Veteran's status post, right inguinal hernia repair.  This 
code provides for a single disability rating of 10 percent 
for a superficial scar that is painful upon examination.  
Here, although the medical evidence does not indicate that 
the Veteran's scar is painful on examination, it does reflect 
the Veteran's complaints of pain, soreness and a feeling of 
pulling or tugging at the site of his hernia repair.  
Accordingly, the Board concludes that an initial disability 
rating of 10 percent is warranted for status post, right 
inguinal hernia repair under Diagnostic Code 7804 throughout 
the initial evaluation period.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
Veteran's status post, right inguinal hernia repair warranted 
a rating in excess of 10 percent.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board also has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the Veteran has not 
required frequent hospitalizations for his service-connected 
status post, right inguinal hernia repair, and, in fact, the 
Veteran has not sought treatment for his condition since he 
left the service.  Additionally, there is no other indication 
in the record that the average impairment from the disability 
would be in excess of that contemplated by the 10 percent 
disability rating assigned herein.  Accordingly, the Board 
has determined that referral of this case for extra-schedular 
consideration is not warranted.


	(CONTINUED ON NEXT PAGE)

ORDER

A disability rating of 10 percent for status post, right 
inguinal hernia repair is granted throughout the initial 
rating period, subject to the criteria applicable to the 
payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


